557 F.2d 1113
77-2 USTC  P 9494
MANASSAS AIRPORT INDUSTRIAL PARK, INC., a DissolvedCorporation, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 76-2311.
United States Court of Appeals, Fourth Circuit.
Argued April 7, 1977.Decided June 21, 1977.

Fred R. Tansill, Washington, D.C.  (Frederick J. Tansill and Bird & Tansill, Washington, D.C., on brief), for appellant.
Michael J. Roach, Atty., U.S. Dept. of Justice, Washington, D.C.  (Myron C. Baum, Acting Asst. Atty. Gen., Gilbert E. Andrews, Michael L. Paup, Attys., U.S. Dept. of Justice, Washington, D.C., on brief), for appellee.
Before WINTER, BUTZNER and HALL, Circuit Judges.
PER CURIAM:


1
This case presents the question of whether Manassas Airport Industrial Park, Inc. was a collapsible corporation, i.e. one formed or availed of for the construction of property with the objective of subsequent distribution of property to its stockholders and the realization by them of a substantial part of the gain attributable to that property, so that it did not qualify for nonrecognition of the gain realized on the preliquidation sale of its assets under 26 U.S.C. § 337 (1954).


2
We think that the Tax Court correctly held that it was and we affirm on its opinion.  Manassas Airport Industrial Park, Inc., 66 T.C. 566 (1976).


3
AFFIRMED.